Citation Nr: 0019839	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-05 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from April to October 1985.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in November 
1998 by the Department of Veterans Affairs (VA) regional 
office (RO) in New Orleans, Louisiana.  This rating action 
increased the rating for the service-connected right knee 
disorder to 20 percent.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder is 
manifested by subjective complaints of pain, swelling, 
stiffness, and giving way, x-ray evidence of degenerative 
changes, and demonstrated evidence of pain and instability.

2.  The right knee disability more closely approximates 
severe impairment with recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for the appellant's 
service-connected right knee disorder, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § § 4.7, 4.71, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The veteran sustained a tear of the right tibiocollateral 
ligament and anterior cruciate ligament in service.  She 
underwent a knee reconstruction, and was found unfit for 
further military duty because of the right knee disability.

A rating action in December 1985 granted service connection 
for the right knee injury and awarded a prestabilzation 
rating of 50 percent from October 16, 1985.  

The veteran underwent a VA examination in December 1986.  
Findings included range of motion from 0 to 125 degrees.  The 
examiner was unable to detect any instability.  There was 1 
plus medial laxity.  The diagnoses included residual anterior 
cruciate and medial collateral ligament laxity, mild.

A rating action in January 1987 reduced the evaluation of the 
right knee disorder to 10 percent as of April 1, 1987.  

In early 1991, the veteran underwent reconstruction of the 
right anterior cruciate ligament. 

A rating action in July 1991 granted a temporary total 100 
percent rating from February 26, 1991 through April 30, 1991, 
and restored the 10 percent rating as of May 1, 1991.  

VA outpatient records disclose that the veteran was seen in 
the orthopedic outpatient clinic from May to November 1996 
with complaints of right knee stiffness and meniscal pain.  
In late September 1996, she underwent arthroscopy and plica 
and osteophyte debridement.  The anterior cruciate ligament 
and rear cruciate ligament were intact.  There was no loose 
body.  Grade II chondromalacia of the patella/femur was 
noted. 

The veteran underwent a VA joint examination in November 
1996.  The examiner noted the medical history involving the 
right knee.  The veteran stated that after surgery, she felt 
much better, but still had some pain on and off.   On 
examination, there was no swelling or deformity of the knee.  
She had some tenderness of the lateral medial border of the 
right patella.  There was no lateral instability.  She had 
crepitation over the right patella on random motion of the 
knee. An x-ray of the knee showed hardware in the right 
proximal tibia and also on the distal right femur.  
Osteoarthritic changes were present.  The diagnosis were 
osteoarthritis of the right knee and chondromalacia of the 
patella.

A rating action in June 1997 granted a temporary total 100 
percent rating under the provisions of 38 C.F.R. § 4.30 from 
September 27, 1996 through October 31, 1996.  The former 10 
percent rating was restored as of November 1, 1997.

The veteran filed a claim for an increased rating in July 
1998.

The veteran underwent a VA joint examination in November 
1998.  She complained of pain, swelling, stiffness, 
instability, and of her knee giving away.  She took Motrin 
and stated that the pain was constant.  If she was working, 
the pain increased even more.  Precipitant factors included 
cold weather and weather changes.  Alleviating factors 
included ice and medication.  During flare-ups, the 
functional impairment was such that she needed to be 
nonweight bearing.  She had crutches from her first surgery.  
It was reported that the possibility of fusion of the knee in 
the past had been discussed.  She was working at the Post 
office full time as a letter carrier but had to change her 
job secondary to her knee disability and had to go from a 
full- time to a part- time position.

On examination, the veteran's right knee had full range of 
motion.  She had a well healed surgical scar on the lateral 
aspect of the right knee.  She had a positive varus stress.  
Valgus was negative.  The Lachman's test was positive.  She 
had a positive anterior drawer's sign.  She had a positive 
McMurray sign.  She had crepitus and joint line tenderness 
with extreme ranges of motion.  The assessment was that she 
was status post two ACL reconstructions, one medial 
collateral ligament reconstruction and medial meniscectomy.  
She currently had instability in her knee due to the internal 
derangement she sustained years ago.  

Legal Analysis.  

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of her service-connected 
right knee disorder, and therefore she has satisfied the 
initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran a VA examination and 
an opportunity for a personal hearing.  There is no 
indication of additional medical records that the VA failed 
to obtain.  Therefore, VA has satisfied its duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

The veteran's right knee disorder is currently rated under 
Diagnostic Code 5257.  
Diagnostic Code 5257 provides a 10 percent rating for other 
impairment of the knee resulting in slight recurrent 
subluxation or lateral instability of the knee.  The next 
higher schedular evaluation, 20 percent, is applicable with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71(a) (1999).

Prior to evaluating the veteran's right knee disorder, the 
Board notes that the Lachman test is a maneuver to detect 
deficiency of the anterior cruciate ligament.  Stedman's 
Medical Dictionary 1780 (26th ed. 1995).   The drawer sign 
detects laxity or tear of the anterior or posterior cruciate 
ligaments. Stedman's Medical Dictionary 1616 (26th ed. 1995).   
McMurray's test consists of rotation of the tibia on the 
femur to determine injury to meniscal structures. Stedman's 
Medical Dictionary 1780 (26th ed. 1995.

In evaluating the veteran's right knee disorder, the Board 
notes that she has had three knee surgeries.  Her most recent 
complaints include knee pain, which she describes as constant 
and increased when she works, swelling, stiffness, 
instability and giving away.  She also reports that because 
of the knee, she no longer works full time as a letter 
carrier.  During flare- ups, she needs to get off her feet.  
Clinically, she has ligamentous deficiency as well as 
instability of the knee.  She also has crepitus and joint 
line tenderness.  Despite the degenerative arthritis shown on 
X- ray, she still has full range of motion of the knee.  

With particular consideration of the complaints of knee pain, 
and the impact of the pain on the veteran's ability to walk, 
stand and climb stairs, the Board finds that the veteran's 
service-connected right knee disability more closely 
approximates the criteria for a maximum 30 percent rating 
based on instability of the knee under Diagnostic Code 5257.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's right knee disability.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.


ORDER

A rating of 30 percent is granted for the veteran's service-
connected right knee disorder, consistent with the criteria 
that govern the award of monetary benefits.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

